Citation Nr: 0432098	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-01 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to October 19, 
2001, for the grant of a total rating based on individual 
unemployability due to service-connected disabilities. 

2.  Entitlement to an effective date prior to October 19, 
2002, for the award of a 40 percent evaluation for the 
residuals of a lumbosacral strain.    

3.  Entitlement to an effective date prior to October 19, 
2001, for the award of a 30 percent evaluation for asthma and 
bronchitis.     


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The appellant had active military service from March 1989 to 
August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan, that granted a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
with an effective date of October 19, 2001.  In the same 
rating action, the RO also increased the disability rating 
for the appellant's service-connected residuals of a 
lumbosacral strain from 10 percent to 40 percent disabling, 
effective from October 19, 2001.  The RO further increased 
the disability rating for the appellant's service-connected 
asthma and bronchitis from 10 percent to 30 percent 
disabling, effective from October 19, 2001.                  

In an October 2004 letter to the appellant, the Board advised 
the appellant that his attorney, Mr. R. Edward Bates, had his 
authority to represent VA claimants revoked by VA, effective 
July 28, 2003.  In essence, it meant that the Board, as well 
as other VA organizations, could no longer recognize Mr. 
Bates as the appellant's  representative.  In the letter, the 
appellant was provided several options with respect to his 
representation choices; however, he did not respond.  
Therefore, pursuant to instructions within the letter, the 
Board will assume that the appellant is representing himself 
in the current appeal.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the appellant 
has not been sent any VCAA-type notice that relates directly 
to his earlier effective date claims, the issues on appeal.  
Additionally, he has not been informed as to what evidence he 
is to submit and what evidence VA will obtain.  While VA 
General Counsel has held that 38 U.S.C.A. § 5103(a) does not 
require a separate notification as to the information and 
evidence necessary to substantiate a newly raised 
"downstream" issue in a notice of disagreement, this 
holding requires that proper VCAA notification as to the TDIU 
claim, and as to the claim for increased rating, precede the 
rating decision with which the veteran disagreed.  This 
position stems from the idea that the newly raised 
"downstream" issue, such as an effective date question, is 
part of the same claim as the issue that was decided in the 
rating decision, rather than a new claim triggering new 
notification requirements.  VAOPGCPREC 8-2003.  However, in 
this case, the Board can find no VCAA notice as to a claim 
for TDIU.  In addition, the Board can also find no VCAA 
notice as to a claim for an increased rating for the 
residuals of a lumbosacral strain, or a claim for an 
increased rating for asthma and bronchitis.  Therefore, the 
effective date claims on appeal that derive from the TDIU and 
increased rating claims are outside the scope of VAOPGCPREC 
8-2003.  Considering this conclusion, a remand is required to 
allow the RO an opportunity to provide the appellant with a 
specific notice satisfying the requirements under the VCAA 
regulations as to the earlier effective date issues.  Id.          

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
what is required to substantiate his 
claims of (1) entitlement to an effective 
date prior to October 19, 2001, for the 
grant of TDIU benefits, (2) entitlement 
to an effective date prior to October 19, 
2002, for the award of a 40 percent 
evaluation for the residuals of a 
lumbosacral strain, and (3) entitlement 
to an effective date prior to October 19, 
2001, for the award of a 30 percent 
evaluation for asthma and bronchitis, and 
of the information or evidence he should 
submit, as well as the information or 
evidence that VA will yet obtain, if any.  
38 U.S.C.A. § 5103(a).  The appellant 
should also be asked to submit all 
pertinent information or evidence in his 
possession.  38 C.F.R. § 3.159.          

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  

3.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative, if any, a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate 
review.   

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




